--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 3,
2015, is entered into by and between KonaRed Corporation, a Nevada corporation,
(the “Company”), and Vista Capital Investments, LLC (the “Buyer”).
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”).
 
B.           Upon the terms and conditions stated in this Agreement, the Buyer
desires to purchase and the Company desires to issue and sell, upon the terms
and conditions set forth in this Agreement (i) a Promissory Note of the Company,
in the form attached hereto as Exhibit A, in the original principal amount of
$110,000.00 (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, the “Note”), (ii) Five Hundred Thousand (500,000) restricted common
shares in the Company (“Inducement Shares”) to be delivered to Holder, via
overnight courier, within 5 business days following the Closing Date,.
 
NOW THEREFORE, the Company and the Buyer hereby agree as follows:
 
1.             Purchase and Sale. On the Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from
the Company (i) the Note in the original principal amount of $110,000, and (ii)
the Inducement Shares.
 
1.1.           Form of Payment. On the Closing Date, (i) the Buyer shall pay the
purchase price of $100,000 (the “Purchase Price”) for the Securities to be
issued and sold to it at the Closing (as defined below) by wire transfer of
immediately available funds to a company account designated by the Company, in
accordance with the Company’s written wiring instructions, against delivery of
the Securities, and (ii) the Company shall deliver such duly executed Securities
on behalf of the Company, to the Buyer, against delivery of such Purchase Price.
 
1.2.           Closing Date. The date and time of the issuance and sale of the
Securities pursuant to this Agreement (the “Closing Date”) shall be on or about
December 3, 2015, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties.
 
2.             Governing Law; Miscellaneous.
 
2.1.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of San Diego County, California or in the federal courts
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
2.2.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
 
2.3.           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
2.4.           Severability. In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
2.5.           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.
 
2.6.           Notices. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of:
 
(a)           the date delivered, if delivered by personal delivery as against
written receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,
 
(b)           the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or
 
(c)           the third Trading Day after mailing by domestic or international
express courier, with delivery costs and fees prepaid, in each case, addressed
to each of the other parties thereunto entitled at the following addresses (or
at such other addresses as such party may designate by ten (10) calendar days’
advance written notice similarly given to each of the other parties hereto):
 
If to the Company, to:
 
KonaRed Corporation
1101 Via Callejon #200
San Clemente, CA 92673-4230
Tel: 808.212.1553
Fax: 808.442.9922
Attention: Shaun Roberts and John Dawe
Emails: shaun@konared.com; jdawe@konared.com
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
If to the Buyer:
 
VISTA CAPITAL INVESTMENTS, LLC
*****************
*****************
*****************
Attn: David Clark
Email: dclark@vci.us.com
 
2.7.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.
Notwithstanding anything to the contrary herein, the rights, interests or
obligations of the Company hereunder may not be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Buyer, which consent may be withheld at the sole discretion of the Buyer;
provided, however, that in the case of a merger, sale of substantially all of
the Company’s assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by the Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company's consent thereto.
 
2.8.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
2.9.           Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
Closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer. The Company agrees to indemnify and hold harmless the
Buyer and all its officers, directors, employees, attorneys, and agents for loss
or damage arising as a result of or related to any breach or alleged breach by
the Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
 
2.10.         No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
2.11.         Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.12.         Buyer’s Rights and Remedies Cumulative.  All rights, remedies, and
powers conferred in this Agreement and the Transaction Documents on the Buyer
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.
 
2.13.         Prohibition of Short Sales and Hedging Transactions. Buyer
represents and warrants to Company that at no time will any of the Buyer, its
agents, representatives or affiliates engage in or effect, in any manner
whatsoever, directly or indirectly, any action designed to manipulate, or cause
or result in de-stabilization of the stock price of the Company, or engage in a
(i) "short sale" (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock and will not engage in any
such short sales, or any activities which could be categorized as manipulation
during the term of this Agreement and the Note.
 
2.14.         Attorneys’ Fees and Cost of Collection. In the event of any action
at law or in equity to enforce or interpret the terms of this Agreement or any
of the other Transaction Documents, the parties agree that the party who is
awarded the most money shall be deemed the prevailing party for all purposes and
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses  paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses  giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.
 
2.15.         Accredited Investor. Buyer acknowledges, the Inducement Shares
will be issued per the information provided by Buyer in Exhibit B and will bear
a standard restriction legend precluding re-sale into public markets, except in
connection with a Registration by the Company under the Securities Act of 1933
(the “Act”), or pursuant to an exemption from such Registration. Buyer
represents and warrants that he is either an “Accredited Person”, as that term
is defined under the Securities Act of 1933 and applicable regulations
thereunder, or otherwise have sufficient experience, education and business
knowledge such that he can fend for himself in making a reasoned investment
decision to accept the Shares, and the Company is able therefore to issue the
shares in a valid private placement under Section 4(2) of the Act
 
 
 
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
SUBSCRIPTION AMOUNT:
 
Original Principal Amount of Note:
$110,000.00
Purchase Price:
$100,000.00





IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.
 


 
THE COMPANY:


KONARED CORP.
 
By: /s/ Shaun Roberts
Shaun Roberts
Chief Executive Officer
 
 
THE BUYER:
 
VISTA CAPITAL INVESTMENTS, LLC
 
 By /s/ David Clark
       David J. Clark
       Principal
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

EXHIBIT A


NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B


SHARE ISSUANCE INFORMATION




Name and address to appear

on stock certificate and record: Vista Capital Investments, LLC      
*****************
*****************
        TAX ID:
*****************
    Delivery address:
*****************
     
*****************
      ________________________________________________

 
 
 
 
 
 
 
7 

--------------------------------------------------------------------------------